Name: Commission Regulation (EC) No 1386/1999 of 28 June 1999 amending Regulation (EC) No 2198/98 increasing to 1 350 203 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy;  trade
 Date Published: nan

 EN Official Journal of the European Communities29. 6. 1999 L 163/9 COMMISSION REGULATION (EC) No 1386/1999 of 28 June 1999 amending Regulation (EC) No 2198/98 increasing to 1 350 203 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, (1) Whereas Commission Regulation (EEC) No 2131/ 93 (3), as last amended by Regulation (EC) No 39/ 1999 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; (2) Whereas Commission Regulation (EC) No 2198/ 98 (5), as last amended by Regulation (EC) No 1199/1999 (6), opened a standing invitation to tender for the export of 1 149 933 tonnes of barley held by the German intervention agency; whereas, Germany informed the Commission of the inten- tion of its intervention agency to increase by 200 270 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 350 203 tonnes; (3) Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quantities in store; whereas Annex I to Regula- tion (EC) No 2198/98 must therefore be amended; (4) Whereas the measures provided for in this Regula- tion are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2198/98 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 1 350 203 tonnes of barley for export to third coun- tries, with the exception of the United States of America, Canada and Mexico. 2. The regions in which the 1 350 203 tonnes of barley are stored are stated in Annex I to this Regula- tion'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 126, 24.5.1996, p. 37. (3) OJ L 191, 31.7.1993, p. 76. (4) OJ L 5, 9.1.1999, p. 64. (5) OJ L 277, 14.10.1998, p. 9. (6) OJ L 146, 11.6.1999, p. 9. EN Official Journal of the European Communities 29. 6. 1999L 163/10 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 358 519 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/ Saarland/Bayern 93 277 Berlin/Brandenburg/ Mecklenburg-Vorpommern 506 861 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 391 546'